 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndiana Bell Telephone Company, Incorporated andLocal 336, International Brotherhood of Electri-cal Workers, AFL-CIO. Case 13-CA-18420September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 25, 1980, Administrative Law JudgePeter E. Donnelly issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and a sup-porting brief, and Respondent filed an answeringbrief to the exceptions filed by the General Coun-sel and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Thecharge herein was filed on February 5, 1979, by Local336, International Brotherhood of Electrical Workers,AFL-CIO, herein called the Charging Party or theUnion. A complaint thereon was issued on August 3,1979, alleging that Indiana Bell Telephone Company, In-corporated, herein called Fmployer or Respondent vio-lated Section 8(a)(5) of the Act by refusing to arbitratecontract grievances anywhere except Indianapolis, Indi-ana. An answer thereto was timely filed by Respondent.Pursuant to notice a hearing was held before me in Chi-cago, Illinois, on January 21, 1980. Briefs have beentimely filed by General Counsel, Charging Party, andRespondent which have been duly considered.FINDINGS OF FACT1. JURISDICTIONThe Employer is an Indiana corporation maintaining aplace of business in Highland, Indiana, and at other facil-ities located in Lake County, Indiana, where it is en-252 NLRB No. 85gaged in providing long-distance interstate and interna-tional telecommunications services. During the past cal-endar or fiscal year, Respondent in the course and con-duct of its business operations, received gross revenues inexcess of $1 million and purchased and received at itsfacilities in Lake County, Indiana, goods and materialsvalued in excess of $50,000, which goods and materialswere shipped to the Employer from points located di-rectly outside the State of Indiana. The complaint al-leges, the Respondent in its answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. THE ABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. Al.I.EGID UNFAIR ABOR PRACTICE SA. FactsThe employees in the unit involved in this matter areemployed by Respondent in Lake County, Indiana, locat-ed in the northwest corner of Indiana. Beginning in 1947these employees were represented by the Union under asuccession of contracts with Illinois Bell TelephoneCompany. The contracts with Illinois Bell containedgrievance and arbitration procedures. The Union's officesare located in Oak Brook, Illinois, a suburb of Chicago, adistance of some 60 miles from Merrillville in north cen-tral Lake County. The Respondent's headquarters are inIndianapolis, Indiana, some 160 miles from Merrillville.In July 1976, Illinois Bell's Lake County operationswere purchased by Respondent. After this acquisition,Respondent employed about 11,000 employees, all locat-ed in Indiana, including about 7,300 represented by theCommunication Workers of America (CWA), in a sys-temwide unit. About 600 are represented by the Union inthe Lake County area. Another 200 employees represent-ed by CWA are also located in Lake County.After the purchase, an issue arose over the representa-tion of the Lake County employees, with the Union con-tending that it was entitled to represent them in a sepa-rate unit, while Respondent and CWA contended thatthey were an accretion to the existing statewide unit rep-resented by CWA. The matter was eventually resolvedwhen the CWA disclaimed any interest in representationas to the Lake County employees and in July 1977 Re-spondent voluntarily recognized the Union.Effective August 7, 1977, Respondent and the Unionentered into a 3-year contract containing grievance ma-chinery including an arbitration provision, which is silentas to the location where the arbitrations are to be held.That matter was never discussed in the contract negotia-tions leading to the contract. It is undisputed that Re-spondent has never refused to meet to discuss the matterof the situs of arbitration.Prior to the purchase, while the Lake County employ-ees were employed by Illinois Bell, all the arbitrationswere held in Chicago. Also, prior to the purchase, all thearbitrations under the CWA contracts were held in In-544 INDIANA BELL TEI.EPHONE COMPANY, INCORPORATEDdianapolis, where some 55 percent of Respondent's em-ployees are employed.After the execution of the August 7, 1977, contract,the problem of the situs of arbitrations mainifested itselfwhen the first grievance came to arbitration. ThomasBeagley, president of the Union, testified that in a tele-phone conversation between himself and Thomas Do-herty, Respondent's assistant vice president of personnel,Beagley suggested that the arbitration be conducted inMerrillville. Doherty responded that he wanted the arbi-tration held in Indianapolis since that was the headquar-ters of Respondent. Beagley complained about the addi-tional expense involved for the Union in travel and lodg-ings, but Doherty reiterated that the Company preferredthat arbitrations be held in Indianapolis. Rather thandelay the arbitration, Beagley agreed to hold the arbitra-tion in Indianapolis, where he told Doherty that the nextarbitration was going to be held in "our territory," andagain Doherty expressed Respondent's preference for ar-bitrations to be held at Employer headquarters in Indian-apolis.Beagley also testified about another conversation withDoherty in January 1979 pursuant to a second grievance.After having been advised by Robert Tunnell, chief ste-ward of the Union, that a Baldauf, district manager forlabor relations for Respondent, had refused as a matterof company policy to hold the arbitration in LakeCounty, Beagley called Doherty, who again told himthat it was Employer's preference to hold arbitrations inIndianapolis. During this conversation, Doherty rejectedsuggestions by Beagley that they alternate the arbitra-tions between Indianapolis and Lake County, or that thearbitrator be allowed to select the location. In August1979, Bob Bloss, Respondent's division manager of Per-sonnel, in a telephone conversation with Beagley, wasasked by Beagley about Respondent's position on the lo-cation of arbitrations. While Bloss indicated that he wasinterested in settlement of this matter, he rejected sugges-tions by Beagley that all arbitrations be held in LakeCounty or that the situs be alternated between Indiana-polis and Oak Brook, Illinois.In early December 1979 Beagley and Doherty metagain. Doherty testified that Beagley told him that theUnion "was contemplating joining the bargaining issuewith the situs of arbitration issue in this proceeding andthat he wanted me to come back to him with a positionregarding the situs of bargaining after we had an oppor-tunity to discuss it internally."On December 20, 1979, in a telephone conversationwith Beagley, Doherty testified about the possibility ofsettling the issue "on the basis of alternating the locationsof arbitrations between Lake County and Indianapolis."He further testified, "We also discussed the status of bar-gaining. That we will be willing to bargain early on inthe bargaining process in Lake County. I think I alludedto perhaps the first 45 of the 60-day period, duringwhich bargaining is normally conducted. The first 45days being conducted in Lake County and then, at thatpoint in time, the bargaining would revert to Indianapo-lis until its conclusion." This proposal was unacceptableto Beagley who took the position that all the contractnegotiations and arbitrations should take place in LakeCounty, except for the possibility of a final week of bar-gaining as to local negotiations being held in Indianapo-lis. This counterproposal was not acceptable for Re-spondent. This same proposal was reiterated by Dohertyto Beagley in January 1980 and was again rejected bythe Union. Respondent's revised position, as of the dateof the instant hearing, is that it is willing to hold half ofthe arbitrations in Lake County and half in Indianapolis.B. A4nalysis and ConclusionThe General Counsel takes the position that it is un-lawful, as a refusal to bargain, for Respondent to insistthat all arbitration be held in Indianapolis. Further, thatRespondent is legally obligated to hold contract arbitra-tions near the location of the facilities where the Re-spondent's employees are employed, i.e., Lake County.The essential facts are not in dispute. The Union wantsthe arbitrations held in Lake County, primarily becauseof the additional expense and inconvenience which itincurs by reason of the distance between Lake Countyand Indianapolis. Respondent's position is that arbitra-tions should be held in Indianapolis since all of its arbi-trations of all other represented employees are heldthere, and necessary employer records and personnel arelocated there.Initially Respondent took the position that all arbitra-tions would have to be held in Indianapolis. However, inlater discussions that position was modified, as set out inthe record, until at the time of the hearing Respondentwas willing to alternate arbitrations between Indianapolisand Lake County. However this proposal was not ac-ceptable to the Union, which felt that all arbitrationsshould be held in Lake County.These facts do not reveal an intransigent employertaking an inflexible position. While no formal negotia-tions have taken place on the issue, the record disclosessubstantial movement by the Employer and is simply anexample of a negotiable item on which the parties havefailed after some discussion and compromised to reachagreement. Section 8(d) of the Act, in defining themutual obligation of employers and unions to bargainprovides, "but such obligation does not compel eitherparty to agree to a proposal or require the making of aconcession." It is not within the province of an adminis-trative law judge or any other tribunal to impose oneither party a concession where they were unable toreach agreement after bargaining in good faith thereon. Ishall not impose any concession on Respondent despitethe fact that good-faith bargaining has not produced asolution.The General Counsel also argues that Respondent islegally obligated to conduct all arbitrations in LakeCounty and that Respondent's position or "insistence" tothe contrary violates Section 8(a)(5) of the Act.In the first place, I have found no "insistence" on thepart of Respondent that all arbitrations be conducted inIndianapolis. Indeed, through discussion, this positionwas modified substantially to the point where alternatingarbitration locations would have been acceptable, butthis compromise was rejected by the Union. As to thecontention that all arbitrations must be held in Lake545 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDCounty. since that is where the employees are employed.I reject this per se approach. In order to find an 8(a)(5)violation in Respondent's proposal that arbitrations beheld in Indianapolis the facts must disclose that such pro-posal is unreasonable or predictably unacceptable andthey do not.General Counsel's reliance on the Board's Semlperfitcase' is misplaced. This was a case in which an employ-er refused to accede to a union's request that the nextbargaining session be conducted in Oakland, California,near where the bargaining unit employees were locatedrather than in Los Angeles, California. Since this posi-tion caused a strike, the Board concluded, in an agree-ment with an administrative law judge, that it was anunfair labor practice strike. The Board held that the em-ployer's refusal to meet or negotiate at or near the plantwhose employees were involved in the negotations wasan 8(a)(5) violation. An administrative law judge's deci-sion, adopted by the Board, after an exposition of severalcases, states, "Although in none of the cases was the soleevidence of refusal to bargain in good faith the refusal tomeet at or near the site of the plant in controversy, itdoes appear from said cases that such a refusal is evi-dence of a violation of Section 8(a)(5) and (I) of the Act.Therefore, I am forced to conclude that Respondent's in-sistence that the fourth session be held in Los Angelesinstead of Oakland was violative of said section of theAct."2However, there are compelling distinctions to bedrawn between Semperfit and the instant case. In Semnper-fit, the dispute involved the situs of contract negotiationsand the fundamental question of representation. In the in-stant case the parties are operating under a negotiatedcontract, which includes a grievance procedure and thedispute involves only the locus of the arbitrations.Whether or not the Board will adopt the "per se" ap-Semperfit. Inm., 237 NLRB 478 (1978).2 Snper.fi was ordered to "bargain in good faith with the aforesaidunion at a reasonable location near its Union City [Oaklandl plant."proach it appears to have taken in Senperfit on the factsof the instant case is at least an open question.Moreover, the reasonableness of the basis for the posi-tion taken as to the situs of the contract negotiations mayinvolve different criteria in contract negotiations wherethe basic issue of representation is involved, as comparedto the issue here, involving only the situs of arbitrationsunder an existing grievance procedure. Whatever consid-erations may have prompted the Board to adopt an ad-ministrative law judge's conclusion that Semperfit violat-ed Section 8(a)(5) of the Act, by insisting that the nextnegotiating session be held in Los Angeles, and his orderthat bargaining be conducted near the Oakland plant,those considerations should not be transferred and ap-plied to the instant case since the subject matter of thedispute and the facts herein clearly distinguish it fromSemperfit.In summary, I conclude that Respondent has not, asalleged in the complaint, refused to arbitrate anywhereexcept Indianapolis, Indiana, and further that Respondentwas not obligated to agree to conduct all the arbitrationsin Lake County. Accordingly, I shall recommend thatthe complaint herein be dismissed.:3CONCI.USION Or: LAWRespondent has not engaged in any conduct violativeof the Act.Upon the foregoing findings of fact and conclusions oflaw, I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.:' In the esenrt no exceptions are filed as provsided by Sec 10246 of theRules and Regulalions of the National .abhor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102 48 of the Rules ad Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deerelld waived for all purposes.546